 In the Matter of EDO. AIRCRAFT CORPORATION, EMPLOYERandINTERNATIONAL ASSOCIATION OF MACHINISTS, PETITIONERCase No. 2-R-7087SUPPLEMENTAL DECISIONANDORDERMarch 1,1948Pursuant to a Decision and Direction of Election I issued by theNational Labor Relations Board on February 13, 1947, an election bysecret ballot was conducted on March 4, 1947, under the direction andsupervision of the Regional Director for the SecondRegion, amongthe employees of the Employer in the unit found to be appropriate.At the close of the election, the parties were furnished a Tally of Bal-lots,which shows that there were 382 valid votes cast, of which 182were for, and 200 against the Petitioner, and that'2 ballots were chal-lenged.On March 7, 1947, the Petitioner filed objections to the conduct ofthe election, and petitioned the Board to set aside the election.There-after, on May 28, 1947, the Regional Director issued his Report onObjections, finding that the objections raise substantial and materialissues with respect to the election, and recommending that the Boardsustain the objections, set aside the results of the election conducted onMarch 4, 1947, and direct that a new election be conducted. On June 5,1947, the Employer filed exceptions to the Report on Objections.As the election herein was held on March 4, 1947, the Petitioner soonmay, if it so desires, file a new petition and presumably secure a newelection.Accordingly, we do not believe that any useful purposewould be served by passing on the merits of the petitioner's objectionsat this time 2We shall therefore dismiss the petition without rulingon the objections and without prejudice to the filing of a new petition.1Mattelof Edo AircraftCorporation,72 N L R B 574.2CtMatte of StokelyFoods,Inc.,75 N L R. B 1240,Matterof Desmond's, Inc, 75N L R B 1242,Matter ofNeptune Meter Company,74N, L R B 390,Hatter of F. A.SnnthManafacturinq Co , Inc,74 N L R B 544.76 N L R. B., No 64.447 448DECISIONSOF NATIONAL LABORRELATIONS BOARDORDERIT IS HEREBY ORDERED that the petition for investigation andcertification of representatives of employees of Edo Aircraft Cor-poration, College Point, Long Island, filed by International Associa-tion of Machinists, be, and it hereby is, dismissed without prejudice.